DETAILED ACTION
The Response filed on 03/28/2022 has been received.  Since the argument is persuasive, the rejections in the previous Office Action are withdrawn.  Thus claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a memory device and a method for refreshing the memory device. In particular, a method comprises: receiving a refresh command; in response to the refresh command: performing a first refresh operation on a first memory bank group of a memory device at a first time, and performing a second refresh operation on a second memory bank group of the memory device at a second time after the first time; receiving a read command or a write command after receiving the refresh command; and performing, in response to the read command or the write command, a read or write operation on the first memory bank group after beginning the first refresh operation on the first memory bank group and before completing the second refresh operation on the second memory bank group.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/03/2022

/SON L MAI/Primary Examiner, Art Unit 2827